DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means… for” or “means for…” in claims 19-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/718,148. 
a.	Regarding claim 1, claim 3 of the copending application discloses apparatus comprising: a die with non-volatile memory (NVM) elements (claim 1, limitation 1); and 
a data augmentation controller formed in the die and configured to augment machine learning image data stored within the NVM elements with augmented machine learning image data by adding noise to one or more initial images obtained from the NVM elements to generate one or more altered images (claim 3); and 
a deep learning accelerator formed in the die and configured to process the one or more initial images and the one or more altered images to train an image recognition system to recognize at least one of the altered images (claim 2).
b.	Regarding clam 11, claim 11 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
c.	Regarding claim 19, claim 19 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11, 15, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2019/0129834 A1; hereinafter, “Purk”) in view of Grabner et al. (US 2020/0388071 A1), and further in view of Williams (US 2020/0004674).
a.	Regarding claim 1, Purk dislcoses apparatus comprising:
a die (Fig. 2-108 and ¶0032) with non-volatile memory (NVM) elements (Purk discloses “the flash memory structure 126 of memory die 108,” which can be a non-volatile one at Fig. 2-126 and ¶0054); and
a data controller (Purk discloses a controller at Fig. 2-122 and ¶0032) formed in the die and configured to machine learning data stored within the NVM elements with machine learning data (Purk discloses that “machine learning techniques may be used to predict memory access commands based on a set of memory access commands used as a training set (teaching set) and a non-volatile storage system may manage memory access operations according to the predicted memory access commands” at Figs. 5A, 5B, 5C, 6, 7A and 7B and ¶¶0082-0086).
However, Purk does not disclose a data augmentation to augment machine learning data within the elements with augmented machine learning image data by adding noise to one or more initial images obtained from the elements to generate one or more altered images; and 

Grabner discloses a data augmentation to augment machine learning data within the elements with augmented machine learning image data by adding noise to one or more initial images obtained from the elements to generate one or more altered images (Grabner discloses that “Different forms of data augmentation can be employed. For RGB images, data augmentation techniques such as mirroring, jittering of location, scale, and rotation, and independent pixel augmentations (like additive noise) can be used. For rendered location fields (rendered from the 3D models), different forms of blurring can be additionally used to simulate predicted location fields. During training of the LFD-CNN 612, synthetic data can be leveraged. The LFD-CNN 612 can be trained on predicted and rendered location fields using a ratio of 1:3” at Fig. 6 and ¶0109);
process the one or more initial images and the one or more altered images to train an image recognition system to recognize at least one of the altered images (Grabner discloses that “Different forms of data augmentation can be employed. For RGB images, data augmentation techniques such as mirroring, jittering of location, scale, and rotation, and independent pixel augmentations (like additive noise) can be used. For rendered location fields (rendered from the 3D models), different forms of blurring can be additionally used to simulate predicted location fields. During training of the LFD-CNN 612, synthetic data can be leveraged. The LFD-CNN 612 can be trained on predicted and rendered location fields using a ratio of 1:3” at Fig. 6 and ¶0109).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of augmentation process of Grabner to Purk’s controller.

However, the combination of Purk and Grabner does not disclose a deep learning accelerator formed in the die and configured to process the one or more initial images and the one or more altered images to train an image recognition system to recognize at least one of the altered images.
Williams discloses a deep learning accelerator and configured to process the one or more initial data and the one or more altered data to train an image recognition system to recognize at least one of the altered images (Williams discloses that “the accelerator circuit 346, in some embodiments, may change the number of clock cycles between background operations 328, execute multiple different operation 328 on different die sets 324 concurrently, or conduct less than all of a prescribed operation 328 to decrease the time spent executing background operations 328. For some background operations 328, such as read refreshes where every memory cell of a die set 324 is pulsed to ensure a stable resistance, a cadence circuit 348 can be employed to accelerate background operation 328 execution. As a non-limiting example, the cadence circuit 348 can increase, decrease, or otherwise alter the frequency in which memory cells of a die set 324 are pulsed in order to complete the background operations 328 in a manner conducive to increasing consistency of read latency during a deterministic window interval” at Fig. 12-346 and ¶0086).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the accelerator circuit of Williams to the combination.

b.	Regarding claim 3, the combination applied in claim 1 discloses wherein the data augmentation controller is further configured to generate one or more additional altered images by applying one or more of rotation, translation, skew, cropping, and flipping to the one or more initial images obtained from the NVM elements (Grabner discloses that “Different forms of data augmentation can be employed. For RGB images, data augmentation techniques such as mirroring, jittering of location, scale, and rotation, and independent pixel augmentations (like additive noise) can be used. For rendered location fields (rendered from the 3D models), different forms of blurring can be additionally used to simulate predicted location fields. During training of the LFD-CNN 612, synthetic data can be leveraged. The LFD-CNN 612 can be trained on predicted and rendered location fields using a ratio of 1:3” at Fig. 6 and ¶0109).
c.	Regarding claim 8, the combination applied in clain1 discloses wherein    the NVM elements comprise NAND flash storage elements (Purk discloses that “flash memory devices in a NAND configuration (NAND flash memory)” at ¶0038).
d.	Regarding claim 9, the combination applied in claim 1 discloses wherein the data augmentation controller formed in the die is further configured as one or more of an under-the-array component and a next-to-the-array component (Purk discloses that “[a] NAND flash memory array may be configured so that the array is composed of multiple NAND strings of which a NAND string is composed of multiple memory cells sharing a single bit line and accessed as a group” at ¶0039).
e.	Regarding claims 11 and 15, claim 11 and 15 are analogous and correspond to claims 1 and 3, respectively. See rejection of claims 1 and 3 for further explanation.
f.	Regarding claims 19-20, claims 19-20 are analogous and correspond to claims 1 and 3, respectively. See rejection of claims 1 and 3 for further explanation.

h.	Regarding claim 23, claim 23 is analogous and corresponds to claim 21. See rejection of claim 21 for further explanation.

Claims 14, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2019/0129834 A1; hereinafter, “Purk”) in view of Grabner et al. (US 2020/0388071 A1), and further in view of Williams (US 2020/0004674) and Hu et al. (US 2018/0157934 A1).
a.	Regarding claim 14, the combination applied in claim 11 does not explicitly disclose  wherein the one or more initial images comprise labeled images and the one or more altered images comprise labeled altered images that re-use the same labels used for correspond images of the one or more initial images.
Hu discloses wherein the one or more initial images comprise labeled images and the one or more altered images comprise labeled altered images that re-use the same labels used for correspond images of the one or more initial images (Hu discloses that “an initial PNN input data set 410 is divided into three subsets, data set A 411, data set B 412, and data set C 413. These data sets may be associated ground truth labels that can be used to assess the performance of the PNN 414 during the training process. For example, the training process may 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of training of Hu to Williams’s controller block.
The suggestion/motivation would have been to “to determine the reliability of neural networks” (Hu; ¶0002) in order to “[generate] more reliable data” (Hu; ¶0005). 
b.	Regarding claim 22, the combination applied in claim 1 does not explicitly disclose wherein the deep learning accelerator is further configured to train the image recognition system by generating and outputting a set of trained parameters.
Hu discloses training the image recognition system by generating and outputting a set of trained parameters (Hu discloses that “an initial PNN input data set 410 is divided into three subsets, data set A 411, data set B 412, and data set C 413. These data sets may be associated ground truth labels that can be used to assess the performance of the PNN 414 during the training process. For example, the training process may assess the performance of the PNN 414 based on a loss function that indicates the different between the ground truths for a test case and the PNN's inference output for that same test case. In a first stage of the training process, at operation 420, the PNN 414 may be trained using just data set A 411. During this process, the parameters of the PNN 414 may be slowly adjusted to minimize the loss function. However, data sets B 412 and C 413 are not used to adjust the parameters of PNN 414” at Fig. 4 and ¶¶0050-0054).

The suggestion/motivation would have been to “to determine the reliability of neural networks” (Hu; ¶0002) in order to “[generate] more reliable data” (Hu; ¶0005). 
c.	Regarding claim 24, claim 24 is analogous and corresponds to claim 22. See rejection of claim 22 for further explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN W LEE/Primary Examiner, Art Unit 2664